Citation Nr: 0424755	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  04-28 963	)	DATE
	)
	)



Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE
Whether the appellant's request for waiver of recovery of a 
loan guaranty indebtedness in the amount of $11,485.18, plus 
interest, was timely filed.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




REMAND

The veteran served on active duty from August 1977 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the VA Debt 
Management Center in Fort Snelling, Minnesota, that denied 
the appellant's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $11,485.18, plus 
accrued interest.  

A review of the appellant's files reveals that, because of a 
hearing request, this matter is not ready for appellate 
review.  In the appellant's substantive appeal, (VA Form 9), 
received by VA in July 2004, the appellant requested a 
hearing before a member of the Board at the RO.  The Board 
further notes that, in parenthesis, the veteran requested 
that the hearing be conducted "By Phone."  Therefore, in 
light of the above, this case needs to be returned to the RO 
so that a videoconference hearing or a travel Board hearing 
may be scheduled. 

To ensure full compliance with the due process requirements, 
the appeal is remanded to the RO for the following 
development: 

The RO should schedule the appellant 
for a travel Board hearing or a 
videoconference hearing before a 
member of the Board.  (Contact 
should be made with the appellant to 
clarify which type of hearing he 
desires.)  He should be notified of 
the date and time of the hearing. 

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

